Title: To John Adams from Arnold Welles, 2 September 1812
From: Welles, Arnold
To: Adams, John


Hon. Mr. Adams
Dear Sir
Boston 2d. Sept. 1812.

The Committee take the liberty to hand you the enclosed.—& they flatter themselves they shall be honored, on this occasion, by your company.
In this attention, to Capt. Hull & his Officers, we are happy to find, there appears to be but one common sentiment, that it is a tribute justly due to American gallantry.
With sentiments of the / highest respect / I am Sir / Your very Humb. Servt.
Arnold Wellesper order.